     Case 1:21-cv-00572-NONE-EPG Document 18 Filed 09/01/21 Page 1 of 16


 1

 2

 3

 4

 5

 6

 7

 8                                          UNITED STATES DISTRICT COURT

 9                                      EASTERN DISTRICT OF CALIFORNIA

10

11        MANUEL RODRIGUEZ,                                         Case No. 1:21-cv-00572-NONE-EPG
12                             Plaintiff,
13                v.                                                FINDINGS AND RECOMMENDATIONS
                                                                    RECOMMENDING THAT DEFENDANTS’
14        CHRISTIAN PFEIFFER, et al.,                               MOTION TO DISMISS BE GRANTED AND
                                                                    THAT PLAINTIFF BE GRANTED LEAVE
15                             Defendants.                          TO AMEND THE COMPLAINT
16                                                                  (ECF No. 9)
17                                                                  OBJECTIONS, IF ANY, DUE WITHIN
                                                                    FOURTEEN DAYS
18

19               I.      BACKGROUND

20               Plaintiff Manuel Rodriguez (“Plaintiff”), proceeding through counsel, filed this action

21    pursuant to 42 U.S.C. § 1983 on April 5, 2021, alleging claims against Defendants Christian

22    Pfeiffer, Michael Felder, Harpreet Singh R.N., E. Vito, L.V.N., Lawrence Aflague R.N.R., and
      Does 1 through 10 for deliberate indifference to Plaintiff’s serious medical needs in violation of
23
      the Eighth Amendment. (ECF No. 1.)
24
                 On June 14, 2021, Defendants Pfeiffer, Felder, and Vitto1 filed a motion to dismiss the
25
      complaint pursuant to Federal Rule of Civil Procedure 12(b)(6). (ECF No. 9.) Plaintiff filed an
26
      opposition on June 30, 2021. (ECF No. 15.) Defendants Pfeiffer, Felder, and Vitto filed a reply on
27

28    1
          Defendants Singh and Alague did not join in the motion.
                                                                    1
     Case 1:21-cv-00572-NONE-EPG Document 18 Filed 09/01/21 Page 2 of 16


 1    July 9, 2021. (ECF No. 16.)

 2               For the following reasons, the Court recommends that Defendants’ motion to dismiss be

 3    granted and that Plaintiff be granted leave to amend the complaint.

 4               II.      PLAINTIFF’S COMPLAINT

 5               The complaint’s relevant factual allegations, which are accepted as true for the purposes
      of this motion, are as follows:
 6
                 Plaintiff is an incarcerated and convicted prisoner in the custody of the California
 7
      Department of Corrections and Rehabilitation (“CDCR”). (ECF No. 1 at 2.) Plaintiff is currently
 8
      incarcerated at the California Health Care Facility in Stockton, California. (Id.)
 9
                 Defendant Pfeiffer is the Acting Warden at Kern Valley State Prison (“KVSP”). (ECF No.
10
      1 at 2.) Defendant Felder is the CEO of KVSP and “in that position had overall charge with the
11
      provision of medical care at KVSP.” (Id.) Defendants Singh, Vito, and Aflague are healthcare
12
      workers licensed in California to practice nursing or other ancillary healthcare. (Id.)2
13
                 Defendants Pfeiffer and Felder oversee the provision of healthcare at KVSP and ensure
14
      that it provides adequate healthcare to those inmates with serious medical needs. (ECF No. 1 at
15    3.) Defendants are responsible for providing adequate medical care for the inmates at KVSP
16    under State, Federal, and constitutional law. (Id.) Defendants Pfeiffer and Felder knew that
17    incarcerated prisoners were totally dependent on Defendants for medical care and, if Defendants
18    did not act according to law, inmates such as Plaintiff would be unable to receive prompt and
19    appropriate medical care. (Id.) Defendants were also responsible for providing security and
20    custodial supervision to inmates. (Id.) They were responsible for monitoring sick or ill inmates to

21    determine which had serious medical needs requiring response. (Id.)

22               In May of 2019, while Plaintiff was incarcerated at KVSP, Plaintiff suffered a neck injury.

23    (ECF No. 1 at 3.) In June and July of 2019, he complained of neck pain and suffered progressive
      pain and disability. (Id.) When Plaintiff requested to be seen by medical staff, he was seen by
24
      nursing staff who did not have the training, experience, or knowledge to make a diagnosis,
25
      properly evaluate the injury, or recommend diagnostic tests, and they did not make a referral to a
26
      medical doctor. (Id.) From the date of his injury to July 9, 2019, Plaintiff was not seen by a
27

28    2
          Plaintiff also alleges Does 1 through 10 were employed at KVSP in various positions. (ECF No. 1 at 2.)
                                                                  2
     Case 1:21-cv-00572-NONE-EPG Document 18 Filed 09/01/21 Page 3 of 16


 1    medical doctor. (Id.) Plaintiff was seen on July 9, 2019 because he had collapsed, was not able to

 2    ambulate, and suffered sensory changes. (Id. at 3-4.) Because of Defendants’ delay, Plaintiff

 3    “suffered catastrophic consequences of the injury which he had sustained in May, 2019.” (Id. at

 4    4.)

 5           On June 6, 2019, Plaintiff requested to see Health Care Medical because his shoulder and
      neck were injured. (ECF No. 1 at 4.) Plaintiff was not allowed to be seen by a doctor at that time.
 6
      (Id.) Defendant Doe 1, a nurse, told Plaintiff that there was nothing that could be done because it
 7
      was a pinched nerve and the only way that Plaintiff would be seen by a doctor was if his pain was
 8
      getting worse. (Id.) The only care that was provided to Plaintiff consisted of Ibuprofen and a
 9
      worksheet with exercises for his shoulder. (Id.) This opinion was seconded by David Rohrdanz
10
      M.D., who was consulted with by nursing staff from KVSP but did not see or evaluate Plaintiff.
11
      (Id.) Even though Dr. Rohrdanz did not see, speak to, or examine Plaintiff, he seconded the
12
      opinion of nursing and indicated that the health care staff at KVSP was encouraged to ignore or
13
      delay necessary medical diagnosis and treatment. (Id.)
14
             By July 1, 2019, Plaintiff’s pain was getting substantially worse but neither nursing,
15    medical, or any other type of health care would provide care and treatment. (ECF No. 1 at 4.)
16    Plaintiff walked in to the Health Care Office but the office would only provide a Health Care
17    Request Form to refill his Ibuprofen. (Id.)
18           On or about July 4, 2019, Plaintiff experienced pain that affected his ability to move and
19    sleep. (ECF No. 1 at 4.) Plaintiff was in so much pain and discomfort that he went “mandown”
20    and custodial staff contacted the Health Care Office at KVSP. (Id.) Plaintiff was seen by

21    Defendant Singh, a nurse. (Id.) Plaintiff advised Defendant Singh of the incident, the progression

22    of pain thereafter, that his pain was a “10/10,” and that the pain had progressed so that Plaintiff’s

23    chest hurt. (Id. at 4-5.) Defendant Singh documented Plaintiff’s complaints and discounted them
      because he had a subjective animosity towards Plaintiff and a preconceived opinion that all
24
      inmates including Plaintiff were not providing true and accurate accounts of pain and their
25
      present physical condition. (Id. at 5.) Defendant Singh’s examination of Plaintiff was cursory and
26
      performed with the predetermined opinion that all inmates including Plaintiff were falsifying their
27
      complaints to seek pain medication and were “drug seeking.” (Id.) Defendant Singh refused to
28
                                                         3
     Case 1:21-cv-00572-NONE-EPG Document 18 Filed 09/01/21 Page 4 of 16


 1    allow Plaintiff to see a doctor and gave him Ibuprofen. (Id.)

 2            On July 8, 2019, Plaintiff was seen by Defendant Aflague. (ECF No. 1 at 5.) Plaintiff

 3    advised Defendant Aflague of his history and that he had progressively worsening neck pain,

 4    numbness, tingling, and weakness down his right hand and arm. (Id.) Once again, Defendant

 5    Aflague failed to perform an examination or summon a doctor even though Defendant Aflague
      did not have the knowledge, training, education, or experience to competently evaluate those
 6
      signs and symptoms. (Id.) Defendant Aflague instead told Plaintiff that he would be seen by a
 7
      doctor in two or three weeks. (Id.) Even though Plaintiff told Defendant Aflague that the pain was
 8
      unbearable, Defendant Aflague ignored his symptoms and Plaintiff was sent back to his cell. (Id.)
 9
              On July 9, 2019, Plaintiff attempted to ambulate to his education classes. (ECF No. 1 at
10
      5.) Because he was in severe pain, Plaintiff was sent back to his cell. (Id.) As Plaintiff was
11
      walking back to his cell, his legs collapsed. (Id.) Custodial officers who observed Plaintiff
12
      summoned medical personnel by alarm and Plaintiff was taken to medical. (Id.) At medical, Does
13
      1-3 once again stated that Plaintiff was falsifying his symptoms and attempted to send him back
14
      to his cell. (Id.) At this time, Plaintiff had a sensory deficit below his chest at the thoracic T8/9
15    level. (Id. at 5-6.)
16            Plaintiff was finally seen by a doctor on July 9, 2019, over two hours after custodial
17    officers sounded the alarm. (Id. at 6.) This was the first time that Plaintiff was seen by a medical
18    doctor for his injury. (ECF No. 1 at 6.) At that examination, which was performed at
19    approximately 1940 hours, it was determined that Plaintiff had a sensory deficit below T8/9
20    where he could not feel anything, even strong pinches. (Id.) It was also determined at that time

21    that Plaintiff’s reflexes in his lower legs were abnormal and that his toes were in an equinus

22    position. (Id.) The medical doctor made orders to transfer Plaintiff to an outside health care

23    facility to rule out an epidural abscess and for examination, diagnosis, and definitive care. (Id.)
              Plaintiff was subsequently diagnosed with an epidural abscess. (ECF No. 1 at 6.) An
24
      epidural abscess is an infection that forms in the central nervous system. (Id.) Abscesses that are
25
      enclosed in the bony confines of the spinal column can expand to compress the spinal cord and
26
      cause severe symptoms, including paralysis or death. (Id.) Prompt diagnoses and treatment of the
27
      condition are imperative to avert complications. (Id.) If there is prompt diagnoses and treatment
28
                                                          4
     Case 1:21-cv-00572-NONE-EPG Document 18 Filed 09/01/21 Page 5 of 16


 1    by aspiration or drainage of the abscess, a cure can be achieved. (Id.) Time is of the essence and

 2    prompt examination by a qualified healthcare provider followed by prompt diagnosis and

 3    treatment is required to avert disastrous consequences. (Id.) In Plaintiff’s case, the epidural

 4    abscess was a result of Plaintiff’s neck injury in May of 2019. (Id.)

 5            Plaintiff was taken to a healthcare facility outside KVSP where he was admitted,
      diagnosed with an epidural abscess, and operated upon. (ECF No. 1 at 6.) However, because of
 6
      Defendants’ delay in diagnosis and treatment, which was avoidable, the epidural abscess caused
 7
      severe, catastrophic, and disabling damage to Plaintiff’s spine, rendering him quadriplegic and
 8
      dependent on others for all of his activities of daily living. (Id. at 6-7.)
 9
              Defendants each acted with deliberate indifference to Plaintiff’s medical condition. (ECF
10
      No. 1 at 7.) There was a culture at KVSP, tolerated and ratified by Defendants Pfeiffer and
11
      Felder, that all prisoners would be viewed as persons who were seeking pain medications not for
12
      therapeutic purposes but for illicit and/or recreational purposes. (Id.) That culture resulted in all
13
      prisoners being viewed as liars when complaining of pain. (Id.) If pain medication was dispensed,
14
      it was essentially over the counter pain medication, no matter the inmate’s presentation. (Id.) This
15    custom and practice had the net effect of denying medical care to persons with serious medical
16    needs. (Id.)
17            Defendants were each aware that the KVSP medical staff was primarily made up of
18    nursing staff who act as the gatekeepers for inmates to be seen my medical doctors. (ECF No. 1 at
19    7.) The KVSP nursing staff was not qualified by education, training, or state licensing to act in
20    this position. (Id.) This was a deliberate policy to minimize the participation of medical doctors in

21    the care and treatment of inmates to minimize the cost of medical care. (Id.)

22            Plaintiff was not seen by a medical doctor for more than one month after he first sought

23    examination and treatment for his neck injury, and that only occurred on July 9, 2019, because of
      his collapse. (ECF No. 1 at 7.) The delay was caused by Defendants’ deliberate indifference to a
24
      serious medical need. (Id.) Defendants each had reason to know that Plaintiff had a serious
25
      medical need because, as time progressed, his symptoms were getting worse and gave all
26
      indication of having nervous system involvement. (Id. at 7-8.) Defendants’ practice was to
27
      minimize symptoms and complaints and to provide over the counter medication as a panacea for
28
                                                           5
     Case 1:21-cv-00572-NONE-EPG Document 18 Filed 09/01/21 Page 6 of 16


 1    most, if not all, physical complaints. (Id. at 8.) Had Plaintiff been sent immediately for definitive

 2    diagnosis when he originally voiced physical complaints and sought treatment, Plaintiff would

 3    have more probably than not had a definitive treatment and cure of the epidural abscess. (Id.)

 4    However, Defendants’ delay caused by their deliberate indifference and conscious disregard was

 5    a substantial factor in the severity of Plaintiff’s now permanent condition of quadriplegia. (Id.)
      The deliberate indifference was the result of Defendants’ subjective belief that all inmates,
 6
      including Plaintiff, were “drug seeking” and falsifying their symptoms, as well as the custom and
 7
      practice to minimize the costs of inmate medical care. (Id.)
 8
             Plaintiff brings a claim under 42 U.S.C. § 1983 for violation of his Eighth Amendment
 9
      rights. (ECF No. 1 at 8-11.) Plaintiff alleges that Defendants Pfeiffer and Felder created,
10
      maintained, and promoted a system of rendition of medical care where the primary healthcare
11
      providers would be nursing and other ancillary healthcare staff who did not have the expertise or
12
      knowledge to diagnose and treat patients. (Id. at 10.) “There was an administrative mandate set
13
      forth by custom and practice” that the KVSP nursing and ancillary staff would be primary
14
      healthcare providers and that inmates would be actively prevented from being treated by medical
15    doctors. (Id.) There was also a mindset, which Defendants Pfeiffer and Felder encouraged and
16    tolerated, that these “primary healthcare providers” would deny treatment and care and
17    examination by medical doctors and would consider any inmate requesting treatment for pain or
18    pain medication as being “drug seeking” and providing only over the counter pain medication, no
19    matter the inmate’s presentation. (Id.)
20           Additionally, each of the Defendant health care providers knew that Plaintiff had

21    sustained a neck injury and knew that over the period of time his symptoms were getting worse.

22    (ECF No. 1 at 10.) These defendants knew that Plaintiff’s symptoms were neurologically related

23    and Plaintiff had a serious medical need. (Id.) Regardless, they failed and refused to refer Plaintiff
      to a medical doctor for examination, diagnosis, and treatment. (Id.)
24
             III.      DEFENDANTS’ MOTION TO DISMISS
25
                    a. Defendants’ Position
26
             The motion argues that Defendants Pfeiffer and Felder are immune from suit under the
27
      Eleventh Amendment because they are being sued solely in their official capacities. (ECF No. 9-1
28
                                                         6
     Case 1:21-cv-00572-NONE-EPG Document 18 Filed 09/01/21 Page 7 of 16


 1    at 4-5.) Additionally, the factual allegations are insufficient to state a claim against them for

 2    deliberate indifference. (Id. at 7-8.) Further, other than alleging Defendant Vitto’s occupation, the

 3    complaint does not contain any factual allegations against Defendant Vitto. (Id. at 8-9.)

 4                  b. Plaintiff’s Position

 5            In his opposition, Plaintiff concedes that the complaint names Defendant Pfeiffer and
      Felder in their official capacities as Acting Warden and CEO of KVSP. (ECF No. 15 at 2.)
 6
      However, Plaintiff argues that Eleventh Amendment immunity does not apply because Plaintiff is
 7
      not only seeking to sue the state based on a state policy. (Id. at 3-6.) Additionally, while there are
 8
      no specific allegations against Defendant Vitto, the allegations are sufficient to state a claim
 9
      against him. (Id. at 7.) If the motion to dismiss is granted, Plaintiff requests leave to amend. (Id. at
10
      7-8.)
11
              IV.      GENERAL LEGAL STANDARDS
12
                    a. Motions to Dismiss
13
              In considering a motion to dismiss, the Court must accept all allegations of material fact in
14
      the complaint as true. Erickson v. Pardus, 551 U.S. 89, 93-94 (2007); Hosp. Bldg. Co. v. Rex
15    Hosp. Trustees, 425 U.S. 738, 740 (1976). The Court must also construe the alleged facts in the
16    light most favorable to the plaintiff. Scheuer v. Rhodes, 416 U.S. 232, 236 (1974), abrogated on
17    other grounds by Harlow v. Fitzgerald, 457 U.S. 800 (1982); Barnett v. Centoni, 31 F.3d 813,
18    816 (9th Cir.1994) (per curiam). All ambiguities or doubts must also be resolved in the plaintiff’s
19    favor. See Jenkins v. McKeithen, 395 U.S. 411, 421 (1969). “While the Court cannot accept
20    new facts alleged in opposition papers, a plaintiff’s briefing may always be used to clarify

21    allegations in a complaint.” Yordy v. Astrue, 2010 WL 653099, at *2 (N.D. Cal. Feb. 22, 2010)

22    (citing Pegram v. Herdrich, 530 U.S. 211, 230 (2000)).

23            A motion to dismiss pursuant to Rule 12(b)(6) operates to test the sufficiency of the
      complaint. See Iqbal, 556 U.S. at 679. The first step in testing the sufficiency of the complaint is
24
      to identify any conclusory allegations. Iqbal, 556 U.S. at 679. “Threadbare recitals of the
25
      elements of a cause of action, supported by mere conclusory statements, do not suffice.” Id. at
26
      678 (citing Twombly, 550 U.S. at 555). “[A] plaintiff’s obligation to provide the grounds of his
27
      entitlement to relief requires more than labels and conclusions, and a formulaic recitation of the
28
                                                          7
     Case 1:21-cv-00572-NONE-EPG Document 18 Filed 09/01/21 Page 8 of 16


 1    elements of a cause of action will not do.” Twombly, 550 U.S. at 555 (citations and quotation

 2    marks omitted).

 3           After assuming the veracity of all well-pleaded factual allegations, the second step is for

 4    the court to determine whether the complaint pleads “a claim to relief that is plausible on its

 5    face.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556). A claim is facially plausible
      when the plaintiff “pleads factual content that allows the court to draw the reasonable inference
 6
      that the defendant is liable for the misconduct alleged.” Id. at 678 (citing Twombly, 550 U.S. at
 7
      556). The standard for plausibility is not akin to a “probability requirement,” but it requires “more
 8
      than a sheer possibility that a defendant has acted unlawfully.” Id.
 9
                 b. Section 1983
10
             The Civil Rights Act under which this action was filed provides:
11
                     Every person who, under color of any statute, ordinance, regulation,
12                   custom, or usage, of any State or Territory or the District of
                     Columbia, subjects, or causes to be subjected, any citizen of the
13                   United States or other person within the jurisdiction thereof to the
                     deprivation of any rights, privileges, or immunities secured by the
14                   Constitution and laws, shall be liable to the party injured in an action
                     at law, suit in equity, or other proper proceeding for redress....
15    42 U.S.C. § 1983. “[Section] 1983 ‘is not itself a source of substantive rights,’ but merely
16    provides ‘a method for vindicating federal rights elsewhere conferred.’” Graham v. Connor, 490
17    U.S. 386, 393-94 (1989) (quoting Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979)); see also
18    Chapman v. Houston Welfare Rights Org., 441 U.S. 600, 618 (1979); Hall v. City of Los Angeles,
19    697 F.3d 1059, 1068 (9th Cir. 2012); Crowley v. Nevada, 678 F.3d 730, 734 (9th Cir. 2012);

20    Anderson v. Warner, 451 F.3d 1063, 1067 (9th Cir. 2006).

21           To state a claim under § 1983, a plaintiff must allege that (1) the defendant acted under

22    color of state law, and (2) the defendant deprived him of rights secured by the Constitution or

23    federal law. Long v. County of Los Angeles, 442 F.3d 1178, 1185 (9th Cir. 2006); see also Marsh
      v. Cnty. of San Diego, 680 F.3d 1148, 1158 (9th Cir. 2012) (discussing “under color of state
24
      law”). A person deprives another of a constitutional right, “within the meaning of § 1983, ‘if he
25
      does an affirmative act, participates in another's affirmative act, or omits to perform an act which
26
      he is legally required to do that causes the deprivation of which complaint is made.’” Preschooler
27
      II v. Clark Cnty. Sch. Bd. of Trs., 479 F.3d 1175, 1183 (9th Cir. 2007) (quoting Johnson v. Duffy,
28
                                                         8
     Case 1:21-cv-00572-NONE-EPG Document 18 Filed 09/01/21 Page 9 of 16


 1    588 F.2d 740, 743 (9th Cir. 1978)). “The requisite causal connection may be established when an

 2    official sets in motion a ‘series of acts by others which the actor knows or reasonably should

 3    know would cause others to inflict’ constitutional harms.” Preschooler II, 479 F.3d at 1183

 4    (quoting Johnson, 588 F.2d at 743). This standard of causation “closely resembles the standard

 5    ‘foreseeability’ formulation of proximate cause.” Arnold v. Int'l Bus. Mach. Corp., 637 F.2d
      1350, 1355 (9th Cir. 1981); see also Harper v. City of Los Angeles, 533 F.3d 1010, 1026 (9th Cir.
 6
      2008).
 7
               Additionally, a plaintiff must demonstrate that each named defendant personally
 8
      participated in the deprivation of his rights. Iqbal, 556 U.S. at 676-77. In other words, there must
 9
      be an actual connection or link between the actions of the defendants and the deprivation alleged
10
      to have been suffered by Plaintiff. See Monell v. Dep't of Soc. Servs. of City of N.Y., 436 U.S. 658,
11
      691, 695 (1978).
12
                  c. Eighth Amendment Deliberate Indifference
13
               “[T]o maintain an Eighth Amendment claim based on prison medical treatment, an inmate
14
      must show ‘deliberate indifference to serious medical needs.’” Jett v. Penner, 439 F.3d 1091,
15    1096 (9th Cir. 2006) (quoting Estelle v. Gamble, 429 U.S. 97, 104 (1976)). This requires Plaintiff
16    to show (1) “a ‘serious medical need’ by demonstrating that ‘failure to treat a prisoner’s condition
17    could result in further significant injury or the unnecessary and wanton infliction of pain,’” and
18    (2) that “the defendant’s response to the need was deliberately indifferent.” Id. (quoting
19    McGuckin v. Smith, 974 F.2d 1050, 1059-60 (9th Cir. 1992)) (citation and internal quotations
20    marks omitted), overruled on other grounds by WMX Technologies v. Miller, 104 F.3d 1133 (9th

21    Cir. 1997) (en banc).

22             Deliberate indifference is established only where the defendant subjectively “knows of and

23    disregards an excessive risk to inmate health and safety.” Toguchi v. Chung, 391 F.3d 1051, 1057
      (9th Cir. 2004) (emphasis added) (citation and internal quotation marks omitted). Deliberate
24
      indifference can be established “by showing (a) a purposeful act or failure to respond to a
25
      prisoner’s pain or possible medical need and (b) harm caused by the indifference.” Jett, 439 F.3d
26
      at 1096 (citation omitted). Civil recklessness (failure “to act in the face of an unjustifiably high
27
      risk of harm that is either known or so obvious that it should be known”) is insufficient to
28
                                                          9
     Case 1:21-cv-00572-NONE-EPG Document 18 Filed 09/01/21 Page 10 of 16


 1    establish an Eighth Amendment violation. Farmer v. Brennan, 511 U.S. 825, 836-37 & n.5

 2    (1994) (citations omitted).

 3           A difference of opinion between an inmate and prison medical personnel—or between

 4    medical professionals—regarding appropriate medical diagnosis and treatment is not enough to

 5    establish a deliberate indifference claim. Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989);
      Toguchi v. Chung, 391 F.3d 1051, 1058 (9th Cir. 2004). Additionally, “a complaint that a
 6
      physician has been negligent in diagnosing or treating a medical condition does not state a valid
 7
      claim of medical mistreatment under the Eighth Amendment. Medical malpractice does not
 8
      become a constitutional violation merely because the victim is a prisoner.” Estelle, 429 U.S. at
 9
      106. To establish a difference of opinion rising to the level of deliberate indifference, a “plaintiff
10
      must show that the course of treatment the doctors chose was medically unacceptable under the
11
      circumstances.” Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996).
12
             V.      DISCUSSION
13
                  a. Defendants Pfeiffer and Felder
14
                          i. Eleventh Amendment Immunity
15           Defendants Pfeiffer and Felder first argue that they are entitled to Eleventh Amendment
16    immunity because they are sued in their official capacities. (ECF Nos. 9-1 at 4-5, 16 at 1-2.)
17    Plaintiff concedes that these defendants are named in their official capacities, but argues that
18    Eleventh Amendment immunity does not apply because this case concerns the rendition of
19    medical care at KVSP, and not CDCR’s policies and procedures. (ECF No. 16 at 2-7.)
20           The Eleventh Amendment bars a plaintiff's claims for damages against the state, its

21    agencies or its officials in their official capacities, unless the state waives its immunity. Kentucky

22    v. Graham, 473 U.S. 159, 169 (1985); see also Will v. Michigan Dep't of State Police, 491 U.S.

23    58, 71 (1989). Section 1983 does not abrogate the states’ Eleventh Amendment immunity from
      suit. See Quern v. Jordan, 440 U.S. 332, 344–45 (1979).
24
             When state officials are sued in their official-capacities, the suit is treated as against the
25
      state. Kentucky v. Graham, 473 U.S. 159, 166 (1985); Doe v. Lawrence Livermore Nat'l Lab., 131
26
      F.3d 836, 839 (9th Cir.1997); see also Arizonas for Official English v. Arizona, 520 U.S. 43, 69 n.
27
      24 (1997) (“State officers in their official capacities, like States themselves, are not amenable to
28
                                                         10
     Case 1:21-cv-00572-NONE-EPG Document 18 Filed 09/01/21 Page 11 of 16


 1    suit for damages under § 1983.”). “1983 claims against government officials in their official

 2    capacities are really suits against the governmental employer because the employer must pay any

 3    damages awarded.” Butler v. Elle, 281 F.3d 1014, 1023 fn. 8 (9th Cir.2002). In such suits, the real

 4    party in interest is the entity for which the official works. Hafer v. Melo, 502 U.S. 21, 25 (1991).

 5    By contrast, “[p]ersonal-capacity suits seek to impose personal liability upon a government
      official for actions [taken] under color of state law.” Id. at 165. “[T]he distinction between official
 6
      capacity suits and personal-capacity suits is more than ‘a mere pleading device.’” Hafer, 502 U.S.
 7
      at 27 (quoting Will, 491 U.S. at 71).
 8
               Here, as Plaintiff concedes, the complaint names Defendants Pfeiffer and Felder in their
 9
      official capacities and only seeks monetary relief.3 (ECF No. 1 at 1, 12-13.) The real party in
10
      interest is therefore these defendants’ employer, CDCR. Although Plaintiff argues that he is not
11
      seeking to sue the state based on state policy, because the compliant names Defendants Pfeiffer
12
      and Felder in their official capacities Plaintiff’s claims must be treated as being brought against
13
      the state. State officers sued in their official capacities receive the same immunity as the
14
      government agency that employs them. Thus, the Court recommends that Plaintiff’s claims
15    against Defendants Pfeiffer and Felder be dismissed.
16                           ii. Supervisory Liability
17             Defendants Pfeiffer and Felder also argue that the factual allegations against them are
18    insufficient to state a claim for deliberate indifference. (ECF No. 9-1 at 7-8.) As discussed above,
19    the Court has found that these defendants are entitled to Eleventh Amendment immunity.
20    However, because the Court also recommends granting leave to amend as discussed below, it will

21    also address Defendants Pfeiffer and Felder’s argument that the factual allegations fail to

22    establish supervisory liability against them.

23             A plaintiff proceeding under § 1983 must demonstrate that each named defendant
      personally participated in the deprivation of his rights. Iqbal, 556 U.S. at 676-77. In other words,
24

25
      3
        The Eleventh Amendment does not bar a declaratory or injunctive relief § 1983 claim against an official-
26    capacity state officer for violations of a plaintiff's constitutional rights. See Krainski v. Nevada ex rel. Bd. of Regents
      of Nev., 616 F.3d 963, 967–68 (9th Cir.2010) (“A narrow exception [to the Eleventh Amendment bar] exists where
27    the relief sought is prospective in nature and is based on an ongoing violation of the plaintiff's federal constitutional
      or statutory rights.” (internal quotations omitted)). However, the complaint does not seek declaratory or injunctive
28    relief against Defendants Pfeiffer or Felder.
                                                                   11
     Case 1:21-cv-00572-NONE-EPG Document 18 Filed 09/01/21 Page 12 of 16


 1    there must be an actual connection or link between the actions of the defendants and the

 2    deprivation alleged to have been suffered by Plaintiff. See Monell v. Dep't of Soc. Servs. of City of

 3    N.Y., 436 U.S. 658, 691, 695 (1978). Supervisory personnel are generally not liable under § 1983

 4    for the actions of their employees under a theory of respondeat superior and, therefore, when a

 5    named defendant holds a supervisory position, the causal link between him and the claimed
      constitutional violation must be specifically alleged. Iqbal, 556 U.S. at 676-77; Fayle v. Stapley,
 6
      607 F.2d 858, 862 (9th Cir. 1979); Mosher v. Saalfeld, 589 F.2d 438, 441 (9th Cir. 1978).
 7
              To state a claim for relief under § 1983 based on a theory of supervisory liability, a
 8
      plaintiff must allege some facts that would support a claim that the supervisory defendants either
 9
      personally participated in the alleged deprivation of constitutional rights; knew of the violations
10
      and failed to act to prevent them; or promulgated or “implement[ed] a policy so deficient that the
11
      policy itself is a repudiation of constitutional rights' and is ‘the moving force of the constitutional
12
      violation.” Hansen v. Black, 885 F.2d 642, 646 (9th Cir. 1989) (citations and internal quotation
13
      marks omitted); Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989). For instance, a supervisor
14
      may be liable for his “own culpable action or inaction in the training, supervision, or control of
15    his subordinates,” “his acquiescence in the constitutional deprivations of which the complaint is
16    made,” or “conduct that showed a reckless or callous indifference to the rights of others.” Larez v.
17    City of Los Angeles, 946 F.2d 630, 646 (9th Cir. 1991) (internal citations, quotation marks, and
18    alterations omitted).
19            Plaintiff does not allege that these defendants were personally involved in the alleged
20    deliberate indifference. Therefore, he must allege either that these Defendants Pfeiffer and Felder

21    knew of the constitutional violations and failed to act to prevent them, or that they promulgated or

22    implemented a constitutionally deficient policy. Plaintiff contends that the complaint adequately

23    alleges that Defendants Pfeiffer and Felder were aware of and participated in 1) a culture of
      denying inmates care by considering pain complaints to be a sham and only for the purpose of
24
      obtaining medications for illicit or recreational purposes; and 2) a medical structure where nurses
25
      acted as gatekeepers for inmates to be seen by medical doctors in order to reduce costs. (ECF No.
26
      15 at 6.)
27

28
                                                         12
     Case 1:21-cv-00572-NONE-EPG Document 18 Filed 09/01/21 Page 13 of 16


 1           Again, Plaintiff alleges that “There was an administrative mandate set forth by custom and

 2    practice” that the KVSP nursing and ancillary staff would be primary healthcare providers and

 3    that inmates would be actively prevented from being treated by medical doctors. (Id.) There was

 4    also a mindset, which Defendants Pfeiffer and Felder encouraged and tolerated, that these

 5    “primary healthcare providers” would deny treatment and care and examination by medical
      doctors and would consider any inmate requesting treatment for pain or pain medication as being
 6
      “drug seeking” and providing only over the counter pain medication, no matter the inmate’s
 7
      presentation. (Id.)
 8
             The complaint’s allegations regarding Defendants Pfeiffer and Felder’s involvement in the
 9
      alleged constitutional violations are conclusory and are not supported by sufficient factual detail.
10
      Plaintiff does not allege any facts supporting that there is such a policy, such as a document
11
      stating a policy or a statement by a medical professional referring to such a policy, informal or
12
      otherwise. Plaintiff does not allege anything Defendants Pfeiffer and Felder did or said that leads
13
      to this conclusion. Plaintiff does not allege how Defendants Pfeiffer and Felder were responsible
14
      for or otherwise involved in the policies or practices at issue. Plaintiff also does not allege that
15    any of the other defendants chose not to provide treatment due to these policies or practices.
16    Without such facts, alleging that there was a general “mindset” that was “tolerated” is not
17    sufficient to state a constitutional claim against these defendants. To state a claim, a complaint
18    must contain sufficient factual detail for the Court to draw the reasonable conclusion that the
19    defendant is liable for the misconduct alleged. Iqbal, 556 U.S. at 678; See also Krainskin v. Nev.
20    Ex rel. Bd. Of Regents of Nev. Sys. Of Higher Educ., 616 F.3d 963, 969 (9th Cir. 2010)

21    (dismissing complaint because plaintiff “merely alleged in a conclusory fashion that the officers

22    ‘knew or should have known’” of the violation); Sullivan v. Biter, 2017 WL 1540256, at *1 (E.D.

23    Cal. Apr. 28, 2017) (“Conclusory allegations that various prison officials knew or should have
      known about constitutional violations occurring against plaintiff simply because of their general
24
      supervisory role are insufficient to state a claim under 42 U.S.C. § 1983.”).
25
             Thus, the Court finds that the complaint fails to state a claim against Defendants Pfeiffer
26
      and Felder for deliberate indifference on the basis of supervisory liability.
27
      ///
28
                                                         13
     Case 1:21-cv-00572-NONE-EPG Document 18 Filed 09/01/21 Page 14 of 16


 1                       iii. Leave to Amend

 2            Plaintiff requests leave to amend the complaint. (ECF No. 15 at 8.) Defendants’ briefing

 3    does not address whether leave to amend should be granted. (See ECF Nos. 9, 16.)

 4            Under Rule 15 of the Federal Rules of Civil Procedure, “the court should freely give leave

 5    [to amend] when justice so requires.” Fed. R. Civ. P. 15(a)(2). As discussed above, the Court
      finds that Defendants Pfeiffer and Felder are entitled to Eleventh Amendment immunity.
 6
      Plaintiff’s opposition indicates that Plaintiff intends to impose liability against Defendants
 7
      Pfeiffer and Felder in their personal capacity. (ECF No. 15 at 4.)The Court will recommend that
 8
      Plaintiff be granted leave to amend the complaint to allege that the claims against Defendants
 9
      Pfeiffer and Felder seek to impose personal liability for actions taken under color of state law.
10
              Additionally, the Court will recommend that Plaintiff be granted leave to amend to the
11
      extent he can allege additional facts showing a causal link between Defendants Pfeiffer and
12
      Felder and the alleged deliberate indifference. If Plaintiff chooses to amend his complaint, he
13
      should describe what each defendant did that violated his constitutional rights. If liability as to
14
      Defendants Pfeiffer and Felder is based on the implementation of a policy, Plaintiff should
15    describe what these defendants did to promulgate or implement the policy and should identify
16    facts that lead Plaintiff to believe there is a policy that caused the constitutional violation.
17                b. Defendant Vitto
18            Defendant Vitto argues that the claim against him should be dismissed because Plaintiff
19    does not allege what, if anything, he did or did not do to cause him harm. (ECF No. 9-1 at 8.)
20    Plaintiff alleges that Defendant Vitto is a Licensed Vocational Nurse and is a healthcare worker

21    duly licensed in the state of California to practice nursing or other ancillary healthcare but

22    Defendant Vitto otherwise is not mentioned in the complaint. (Id.) Plaintiff, in turn, argues that

23    the allegations against Defendant Vitto because Defendants Singh and Aflague have filed an
      answer admitting that Plaintiff was seen by nursing staff, which would include Defendant Vitto.
24
      (ECF No. 15 at 7.)
25
              Rule 8(a) of the Federal Rules of Civil Procedure requires a complaint to contain “a short
26
      and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.
27
      8(a)(2). Although a complaint is not required to include detailed factual allegations, it must set
28
                                                          14
     Case 1:21-cv-00572-NONE-EPG Document 18 Filed 09/01/21 Page 15 of 16


 1    forth “sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

 2    face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570). It must also contain “sufficient

 3    allegations of underlying facts to give fair notice and to enable the opposing party to defend itself

 4    effectively.” Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011). Moreover, Plaintiff must

 5    demonstrate that each named defendant personally participated in the deprivation of his
      rights. Iqbal, 556 U.S. at 676-77.
 6
              Plaintiff’s complaint fails to connect Plaintiff’s factual allegations to the claim he is
 7
      attempting to bring against Defendant Vitto. Other than alleging Defendant Vitto’s occupation,
 8
      the complaint does not mention this defendant. Plaintiff does not allege how Defendant Vitto
 9
      violated his constitutional rights. General references to “Defendants” or “nursing staff” do not
10
      give fair notice to Defendant Vitto to enable him to defend himself effectively. Therefore, the
11
      complaint violates Rule 8 and the Court recommends that the claim against Defendant Vitto be
12
      dismissed.
13
              Plaintiff requests leave to amend. (ECF No. 15 at 7.) His opposition describes two
14
      occasions when Defendant Vitto saw Plaintiff but did not refer him to a doctor and only refilled
15    his Ibuprofen. (Id.) Defendants again do not address Plaintiff’s request for leave to amend. (See
16    ECF Nos. 9, 16.) As discussed above, leave to amend should be freely granted. Thus, the Court
17    will recommend that Plaintiff be granted leave to amend his claim against Defendant Vitto. As
18    mentioned above, if Plaintiff chooses to amend his complaint, he should allege what each
19    defendant did to violate his constitutional rights.
20            VI.      CONCLUSION AND RECOMMENDATION

21            Accordingly, based on the foregoing, IT IS HEREBY RECOMMENDED that:

22            1. Defendants Pfeiffer, Felder, and Vitto’s motion to dismiss (ECF No. 9) be granted;

23            2. Plaintiff be granted leave to amend his claims against Defendants Pfeiffer, Felder, and
                    Vitto;
24
              3. Plaintiff be directed to file his First Amended Complaint within thirty (30) days of
25
                    service of an order adopting these findings and recommendations; and
26
              4. Defendant be directed to respond to Plaintiff’s First Amended Complaint within
27
                    fourteen (14) days of service.
28
                                                            15
     Case 1:21-cv-00572-NONE-EPG Document 18 Filed 09/01/21 Page 16 of 16


 1           These findings and recommendations are submitted to the United States district judge

 2    assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(1). Within fourteen

 3    (14) days after being served with these findings and recommendations, any party may file written

 4    objections with the court. Such a document should be captioned “Objections to Magistrate Judge's

 5    Findings and Recommendations.” Any reply to the objections shall be served and filed within
      fourteen (14) days after service of the objections. The parties are advised that failure to file
 6
      objections within the specified time may result in the waiver of rights on appeal. Wilkerson v.
 7
      Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394
 8
      (9th Cir. 1991)).
 9

10    IT IS SO ORDERED.
11
         Dated:     August 31, 2021                               /s/
12
                                                          UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         16
